By the Court.
In Hyde v. Baldwin, 17 Pick. 308, which was an attempt to set up a title to defeat the operation of a will upon an equity of redemption claimed by an earlier title, this court laid it down as “ now a well settled rule in equity, that if any person shall take any beneficial interest under a will, he shall be held thereby to confirm and ratify every other part of the will, or, in other words, a man shall not take any beneficial interest under a will, and at the same time set up any right or claim of his own, even if otherwise legal and well founded, which shall defeat, or in any way prevent the full effect and operation of every part of the will.” This principle of estoppel is equally applicable at law. Exceptions overruled.